Gilfillan, C. J.1
There is nothing that justifies special mention in any of appellants’ first five assignments of error. There was. no error in any of the rulings referred to in them. The question referred to in the sixth assignment was proper. It is true there was no express agreement to use the dam in any particular manner; but as the plaintiffs seek to recover the value of the services rendered by their men in driving the logs, and as they had to use the dam to facilitate and assist their labors in driving, it is apparent that they would accomplish more or less according as they used the dam judiciously or injudiciously, and in that view it was proper to prove how they used it. The evidence went to the value of their services to defendant. The objection that the witness did not see the dam at the times with respect to which the question was asked, is not well taken, because it is evident that one used to the river, and the driving of logs, and the working of such a dam, can tell, without seeing it at the time, but seeing the water come down in greater or less quantities, and seeing the hours of the day at which it comes down, whether the dam is opened too much or too little, or at the wrong time of day, to be of use for driving logs.
The plaintiffs’ first request was rightly refused... The theoryof the complaint is that there was a contract between the parties for a joint drive of all the logs of both parties, each party providing men in proportion to his quantity of logs in the drive, and that defendant failed to furnish his requisite number of men, and the plaintiffs had to make up the deficiency. The evidence tends to prove that defendant broke off the lower part of the drive, consisting mostly of his logs, but including some of plaintiffs’, and carried that part of the drive down to the Mississippi river, while the plaintiffs brought down the remainder, employing, for the purpose, more than their proportion of men. It must be entirely clear that, if plaintiffs are entitled to recover of defendant for bringing down his logs that were in the rear part of the original drive, the defendant is entitled to offset for taking down plaintiffs’ logs that were in the part broken off. The request negatived this, and was therefore wrong.
*550The plaintiffs’ second request was ambiguous, and liable to .mislead the jury. There was evidence tending to show that the manner in which plaintiffs’ men used the dam rendered their services of much less value than if they had used it properly, and the jury might take it into account in finding the value of those services. But the request was so worded that the jury might have understood that they were not to consider at all the evidence on the point. Had plaintiffs meant, by the request, as very likely they did, that because the amount, in dollars and cents, of damages to defendant from improper use of the dam -was not proved, no counterclaim because thereof could be allowed, the request might and ought to have been so worded as to express that idea, without danger of being understood by the jury to apply to the effect which such improper use might have had on the value of plaintiffs’ services in driving the logs.
Order affirmed.

 Collins, J., having tried the case below, took no part in the decision.